PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
EL-BAZ, AYMAN, et al.
Application No.: 16/620,496
Filed:  December 07, 2019
Attorney Docket No.: 033659.059683 
:
:
:     DECISION ON PETITION
:
:





This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed June 16, 2022, to revive the above-identified application.


The petition is GRANTED.


The above-identified application became abandoned for applicant’s failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration mailed July 22, 2021.  The Office mailed a Notice of Abandonment on October 25, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the corrected Application Data Sheet (ADS); (2) the petition fee of $1,050.00 submitted on April 17, 2022; and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management.  The decision for the petition to withdraw from issue filed June 16, 2022, will be mailed separately.

It is noted that the present request is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Brian W. Chellgren, appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  

Telephone inquiries related to processing as a patent should be directed to (571) 272-4200. 



/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        





cc:	Dentons Bingham Greenebaum LLP
	300 West Vine Street
	Suite 1200
	Lexington, Kentucky 40507